Citation Nr: 1030324	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-31 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for the period from April 1, 2006 to August 10, 2006, and in 
excess of 40 percent for residuals of prostate cancer, status-
post radiotherapy, to include whether a reduction from 
100 percent disabling to 20 percent disabling was proper.

2.  Entitlement to higher initial disability ratings for 
radiation proctitis, currently evaluated as 30 percent disabling.

3.  Entitlement to higher initial disability ratings for erectile 
dysfunction with bilateral atrophy of the testes, currently 
evaluated as 20 percent disabling.

4.  Entitlement to service connection for insomnia, claimed as a 
neuropsychiatric disability and as secondary to service-connected 
residuals of prostate cancer, status-post radiotherapy.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to November 
1966.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the RO that decreased the 
evaluation for the Veteran's service-connected prostate cancer 
from 100 percent (effective in August 2004) to 20 percent under 
Diagnostic Code 7528, effective April 2006.  The Veteran timely 
appealed.

These matters also come to the Board on appeal from a September 
2006 decision of the RO that, in pertinent part, granted service 
connection for radiation proctitis and for erectile dysfunction 
with bilateral atrophy of the testes-each evaluated as 0 percent 
(noncompensable) disabling effective February 28, 2006 (date of 
claim); and from an August 2008 decision of the RO that denied 
service connection for insomnia, claimed as a neuropsychiatric 
secondary to service-connected residuals of prostate cancer, 
status-post radiotherapy.  The Veteran timely appealed.

In August 2006, the RO increased the disability evaluation to 
40 percent for residuals of prostate cancer, status-post 
radiotherapy, effective August 10, 2006 (date of examination).  
In April 2008, the RO increased the disability evaluations to 30 
percent for radiation proctitis, and to 20 percent for erectile 
dysfunction with bilateral atrophy of the testes-each effective 
February 28, 2006 (date of claim).   Because higher evaluations 
are available for each service-connected disability, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In June 2007, the Veteran testified during a hearing before RO 
personnel.


FINDINGS OF FACT

1.  For the period from April 1, 2006, through August 9, 2006, 
the Veteran's residuals of prostate cancer, status-post 
radiotherapy, were manifested primarily by urinary frequency that 
required the Veteran to awaken to void three-to-four times per 
night; no obstructed voiding, and no local recurrence or 
metastasis of malignant neoplasms of the genitourinary system 
were demonstrated.  

2.  For the period from August 10, 2006, the Veteran's residuals 
of prostate cancer, status-post radiotherapy, have been 
manifested by a voiding dysfunction with occasional incontinence 
that required the wearing of absorbent materials which must be 
changed two-to-four times per day; no obstructed voiding, and no 
local recurrence or metastasis of malignant neoplasms of the 
genitourinary system have been demonstrated. 

3.  Since the effective date of the grant of service connection, 
the Veteran's radiation proctitis has been manifested by streaks 
of rectal bleeding without pain occurring daily, equivalent to 
moderately severe ulcerative colitis with frequent exacerbations; 
but severe ulcerative colitis with numerous attacks and 
malnutrition have not been demonstrated.

4.  Since the effective date of the grant of service connection, 
the Veteran's erectile dysfunction with bilateral atrophy of the 
testes has been manifested by atrophy of both testicles; but 
removal of the testicles has not been demonstrated. 

5.  A neuropsychiatric disability, to include insomnia, was first 
demonstrated many years after service and is not related to a 
disease or injury during active service; and is not due to or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for residuals of prostate cancer, status-post radiotherapy, for 
the period from April 1, 2006, through August 9, 2010, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2009).

2.  The criteria for a disability rating in excess of 40 percent 
for residuals of prostate cancer, status-post radiotherapy, for 
the period from August 10, 2010, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2009).

3.  The criteria for an initial disability rating in excess of 30 
percent for radiation proctitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.114, Diagnostic Code 7323 (2009).

4.  The criteria for an initial disability rating in excess of 20 
percent for erectile dysfunction with bilateral atrophy of the 
testes have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, Diagnostic 
Code 7523 (2009).

5.  A neuropsychiatric disability, to include insomnia, was not 
incurred or aggravated in service; and is not proximately due to, 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through May 2008 and October 2008 letters, the RO notified the 
Veteran of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the May 2008 letter, the RO specifically notified the Veteran 
of the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

A decision by the United States Court of Appeals for the Federal 
Circuit has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

In this case, the Veteran has also appealed for a higher initial 
disability rating assigned following the grant of service 
connection for radiation proctitis and for erectile dysfunction 
with bilateral atrophy of the testes.  Hence, the Board has 
characterized the issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.  As Fenderson 
held that a claim for an initial disability rating is distinct 
from a claim for increased rating, the requirements of Vazquez-
Flores v. Peake, supra, are not applicable to the present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims on appeal, reports of which are of record.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson, 12 Vet. App. at 126.

A.	 Residuals of Prostate Cancer, Status-Post Radiotherapy

Service connection has been established for residuals of prostate 
cancer, status-post radiotherapy.
 
Procedural Safeguards

Residuals of prostate cancer are evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 
percent rating following surgery, and thereafter is to be rated 
on the residuals as voiding dysfunction or renal dysfunction.  38 
C.F.R. § 4.115b (2009).  

A note under Diagnostic Code 7528 states that a 100 percent 
rating shall continue with a mandatory VA examination six months 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2009).  

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not be 
reduced.  After the allotted period, if no additional evidence 
has been submitted, final rating action will be taken and the 
rating will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) 
(2009).  

In a September 2004 rating decision, the RO assigned a 100 
percent disability rating under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, based upon findings of active malignancy.  Records 
show that the Veteran underwent radiotherapy.
  
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material facts 
and reasons.  In addition, the RO must notify the Veteran that he 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level. 38 C.F.R. 
§ 3.105(e).  By an August 2005 rating decision and letter to the 
Veteran, the RO satisfied the procedural requirements.

In this case, the Veteran did not request a hearing, and no 
additional evidence was received within the 60-day period.  
Accordingly, the RO sent the Veteran written notice of the final 
action in January 2006.  This notice set forth the reasons for 
the action and the evidence upon which the action was based. 
38 C.F.R. § 3.105(e).

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final action expires. 38 C.F.R. 
§ 3.105(e).  Here, notice was sent in a January 2006 letter and 
the effective date of the reduction was April 1, 2006.  The RO 
satisfied the requirements by allowing a 60-day period to expire 
before assigning the reduction effective date.

The question is thus whether the reduction was proper based on 
the evidence of record. Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c) which provides 
that a reexamination that shows improvement in a disability 
warrants a reduction in the disability evaluation.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated; post-reduction medical evidence may be considered 
only in the context of considering whether actual improvement was 
demonstrated. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 
(1992).

According to evidence available at the time of the January 2006 
rating decision, a reassessment of the Veteran's disability 
occurred in June 2005.  Records reflect that the Veteran's last 
radiation treatment was seven months prior to the June 2005 VA 
examination.  The Veteran denied any incontinence, and no 
urgency.  The examiner noted good voiding patterns, nocturia 
times four, and normal prostate-specific antigen.  There was no 
evidence of any renal dysfunction.

In this case, when the earlier treatment records are compared 
with the June 2005 VA examination, some improvement in the 
Veteran's residuals of prostate cancer, status-post radiotherapy, 
is demonstrated.  Specifically, the latter evidence does not 
reflect any reoccurrence or metastasis during the nearly ten-
month period from June 2005 to April 2006.  In fact, since then, 
the evidence shows no reoccurrence.  Hence, actual improvement is 
demonstrated over time.

Given the findings of the June 2005 VA examination and the 
absence of reoccurrence or metastasis, the Board finds that the 
evidence showed overall improvement.  Hence, the reduction in the 
disability evaluation for residuals of prostate cancer, status-
post radiotherapy, was proper.  38 C.F.R. § 3.344(c).

Rating Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. Where there has been no 
local reoccurrence or metastasis, residuals of malignant 
neoplasms of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  Only 
the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 percent 
rating for disability requiring the wearing of absorbent 
materials which must be changed less than two times per day.  
Where the disability requires the wearing of absorbent materials 
which must be changed two-to-four times a day, a 40 percent 
rating is warranted.  A 60 percent rating is warranted for 
disability requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 10 percent 
rating for a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 percent 
rating applies for a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
maximum 40 percent rating applies for a daytime voiding interval 
of less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 30 
percent rating applies if the Veteran has urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating applies if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: post-
void residuals greater than 150 cubic centimeters (cc), markedly 
diminished peak flow rates less than 10 cc per second by 
uroflowmetry, recurrent urinary tract infection secondary to 
obstruction, or stricture disease requiring dilatation every two 
to three months.  A noncompensable rating applies if the disease 
is manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  38 
C.F.R. § 4.115a.  

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

For the Period from April 1, 2006, to August 9, 2006

In this case, there is no evidence of renal dysfunction, and the 
predominant area of a voiding dysfunction appears to be that of 
urinary frequency.  

The report of a June 2005 VA examination reflects no signs of 
reoccurrence of carcinoma of the prostate.  At the time the 
Veteran reported a urinary frequency of four times, and nocturia 
four times.  He reported no urgency and described no 
incontinence.  He did not wear any absorbent material.  He 
reported no urinary tract infections.  His last radiation 
treatment was seven months earlier.  No residuals were noted.   

During the applicable period, the Veteran's residuals of prostate 
cancer, status-post radiotherapy, have been manifested primarily 
by urinary frequency requiring awakening to void three to four 
times per night.  The symptoms do not meet the criteria for a 
disability rating in excess of 20 percent.  Awakening to void 
five or more times per night is not shown.

Thus, the weight of the evidence is against the grant of an 
increased disability rating for the Veteran's claim during the 
period from April 1, 2006, to August 9, 2010.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).

For the Period from August 10, 2006

Here, there is no evidence of renal dysfunction, and the 
predominant area of a voiding dysfunction appears to be that of 
urinary leakage.

During the August 10, 2006 examination, the Veteran reported 
urinary incontinence and erectile dysfunction.  He reported 
wearing three or four absorbent materials during the day, and one 
at night.  Following examination, the examiner diagnosed urinary 
incontinence secondary to prostate cancer, status-post 
radiotherapy.

In essence, during the applicable period, the Veteran's residuals 
of prostate cancer, status-post radiotherapy have been manifested 
by complaints of voiding dysfunction with occasional incontinence 
that require the Veteran to wear absorbent materials.  These 
symptoms meet the criteria for a 40 percent disability rating 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528, on the basis of 
urine leakage requiring the wearing of absorbent materials that 
must be changed three-to-four times daily.  Accordingly, staged 
ratings are permissible.

Here, a voiding dysfunction with incontinence is not shown to 
require the Veteran's wearing of absorbent materials which must 
be changed more than four times daily.  Nor is there evidence of 
any renal dysfunction.  Hence, a disability rating in excess of 
40 percent is not warranted.

The Board notes that the Veteran's service-connected radiation 
proctitis and service-connected erectile dysfunction with 
bilateral atrophy of the testes have been evaluated separately, 
as shown below; and are not for consideration in evaluating the 
Veteran's residuals of prostate cancer, status-post radiotherapy.  
38 C.F.R. § 4.14. 

B.	 Radiation Proctitis

Service connection has been established for radiation proctitis.  
The RO assigned an initial 30 percent disability rating under 
Diagnostic Code 7599-7323.  A hyphenated diagnostic code reflects 
a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Pursuant to Diagnostic Code 7323, a 10 percent rating is assigned 
for moderate ulcerative colitis when there are infrequent 
exacerbations.  A 30 percent rating is assigned for moderately 
severe ulcerative colitis when there are frequent exacerbations.  
A 60 percent rating is assigned for severe ulcerative colitis 
when there are numerous attacks a year and malnutrition, and the 
health only fair during remissions.  A 100 percent rating is 
assigned for pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2009).

A rectum biopsy in February 2006 was consistent with radiation 
colitis.

During an August 2006 VA examination, the Veteran reported no 
renal colic or bladder stones.  Examination revealed blood in the 
Veteran's stools.  The examiner commented that problems with the 
bowel can develop, as in this case, with prostate cancer that 
received radiation.

In June 2007, the Veteran testified that he had bleeding in the 
rectal area.  He testified that it was bleeding only, not fecal 
incontinence, and that it happened every day.

During a February 2008 VA examination, the Veteran reported 
seeing blood streaks in toilet tissue.  He denied profuse 
bleeding or pain.  His current treatment consisted of fiber 
products and suppositories, as needed, for constipation.  The 
Veteran weighed 183 pounds, and his vital signs revealed no 
change in weight.  Examination of the anal and rectal mucosa was 
friable, but without tenderness; streaks of red blood were noted.

Private treatment records, dated in September 2008, showed 
findings of radiation proctitis.

The report of a September 2009 VA examination noted a history of 
frequent rectal bleeding.  The diagnosis was proctitis.  The 
examiner commented that the Veteran had post-external radiation 
proctitis that had been stable and did not change.
  
In essence, the Veteran's radiation proctitis has been manifested 
primarily by streaks of rectal bleeding without pain and 
occurring daily.  These symptoms are equivalent to moderately 
severe ulcerative colitis with frequent exacerbations, and 
warrant no more than the currently assigned 30 percent initial 
disability rating.  Neither severe, numerous attacks nor 
malnutrition have been demonstrated.

Thus, the weight of the evidence is against the grant of an 
initial disability rating in excess of 30 percent for the 
Veteran's radiation proctitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2009).  Accordingly, staged rating, pursuant to 
Fenderson, supra, is not applicable.  

C.	 Erectile Dysfunction with Bilateral Atrophy of the Testes

Service connection has been established for erectile dysfunction 
with bilateral atrophy of the testes.  The RO assigned an initial 
20 percent disability rating under Diagnostic Code 7523, which is 
the maximum rating under that diagnostic code.  38 C.F.R. § 7523.

Disabilities of the testis are rated based on atrophy (Diagnostic 
Code 7523) or removal (Diagnostic Code 7524).  Diagnostic Code 
7523 provides a maximum 20 percent rating when there is complete 
atrophy in both testes; Diagnostic Code 7524 provides a maximum 
30 percent rating for removal of both testes.  38 C.F.R. 
§ 3.115b. 

Private treatment records show a finding of erectile dysfunction 
in September 2005.

During an August 2006 VA examination, the Veteran reported 
erectile dysfunction since being treated with radiation in 2004.  
The examiner noted no complaints of erectile dysfunction at the 
Veteran's last examination in June 2005.  Examination revealed no 
deformities; testicles were soft and movable, and no masses.  The 
diagnosis was erectile dysfunction, secondary to prostate cancer, 
status-post radiotherapy.  

In January 2007, the Veteran described his erections as very 
weak, and that oral medications did not help.  He complained that 
the situation affected his self-esteem, but refused psychiatric 
intervention.

Considering the evidence in light of the applicable criteria, the 
Board finds that an initial disability rating in excess of 20 
percent for erectile dysfunction with bilateral atrophy of the 
testes is not warranted.  There is no evidence of testicle 
removal.  Hence, a higher disability rating is not warranted.

D.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disabilities 
have not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran is not currently working, and there is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Service Connection

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects.

The Veteran does not claim and the record does not show that 
insomnia or a neuropsychiatric disability was present in service, 
manifested to a compensable degree within the first post-service 
year, or that insomnia or a neuropsychiatric disability is 
otherwise related to active duty.  The Veteran contends that 
service connection for insomnia, claimed as a neuropsychiatric 
disability, is warranted on the basis that his disability is 
proximately due to or a result of his service-connected prostate 
cancer, status-post radiotherapy.

Service connection is in effect for residuals of prostate cancer, 
status-post radiotherapy, evaluated as 40 percent disabling.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Since this regulation change 
incorporates the provisions of Allen, case law which had already 
been followed, there is no prejudice to the Veteran applying the 
new or old regulation.

During an October 1978 VA examination, the Veteran reported that 
he could not sleep, and that noise woke him and then he could not 
sleep again all night.  Following examination, the diagnosis was 
anxiety neurosis, chronic, with depressive features.  The 
disability was considered moderately severe at that time.

The report of a January 1992 VA examination included an Axis I 
diagnosis of schizophrenia paranoid type (by history and 
records), in partial remission.

Records show that the Veteran's prostate cancer, status-post 
radiotherapy, was noted to be in remission in June 2006.
 
In June 2008, the Veteran underwent a VA examination for purposes 
of determining the nature and etiology of the Veteran's 
neuropsychiatric disability.  The Veteran reported experiencing 
severe insomnia since he developed a low back disability.  The 
Veteran also reported that he retired from his employment as a 
policeman in 1978 due to his low back disability.  The examiner 
noted that the Veteran was vague concerning frequency, duration, 
and quality of the symptom.  The examiner reviewed the claims 
file and the Veteran's medical history.  The examiner also noted 
that the Veteran's sleep impairment interfered with daily 
activity, and that medication was required for treatment.  
Examination revealed the Veteran's mood to be anxious, due to 
insomnia.  No additional psychological testing was required.  The 
Axis I diagnosis was sleep disorder due to medical condition, 
insomnia type.  No other mental condition was found.  The 
examiner commented that the Veteran had severe insomnia since his 
low back trauma.

In a written statement dated in February 2010, private physician 
Robert Toro Soto, M.D., indicated that the Veteran had major 
depression/insomnia which had developed since his diagnosis of 
cancer.  

The report of a March 2010 VA examination includes a medical 
opinion, stating that the Veteran's neuropsychiatric disability 
was not caused by or a result of his service-connected prostate 
cancer, status-post radiotherapy.  The VA examiner had reviewed 
the claims file, and noted the Veteran's medical history.  In 
support of the opinion, the VA examiner noted evidence of neither 
psychiatric complaints nor findings in service or during the 
first post-service year; that the Veteran sought psychiatric care 
in 1992, due to a work-related accident; and that the Veteran's 
neuropsychiatric disability preceded his service-connected 
prostate cancer by 12 years.  The VA examiner concluded that the 
Veteran's neuropsychiatric disability was not secondary to the 
service-connected prostate cancer, status-post radiotherapy. 

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds both the June 2008 and the March 2010 examiners' 
opinions to be probative on the question of causation, primarily 
for secondary service connection.  The March 2010 examiner noted 
the onset of a neuropsychiatric disability preceding the 
Veteran's prostate cancer, status-post radiotherapy.  The June 
2010 examiner also attributed the Veteran's sleep disorder to his 
low back trauma.  Neither examiner noted evidence of aggravation.  
In fact, the June 2008 examiner indicated that the Veteran was 
vague in describing the frequency, duration, and quality of 
symptoms.  There is no convincing opinion to the contrary, and no 
evidence of permanent aggravation reflected in the claims file.  
The Board ntoes that the statement from Dr. Toro Soto which 
indicates psychiatric symptoms are related to the cancer is 
simply a bare conclusion, and appears to be based on an 
innacurate history, specifically, that psychiatric symptoms had 
onset after he was diagnosed with cancer.  Therefore, it has no 
probative value.   
 
While the Veteran is competent to offer statements of first-hand 
knowledge that he suffered insomnia or a neuropsychiatric 
disability post-service, as a lay person he is not competent 
generally to render a probative opinion on a medical matter, such 
as the onset of insomnia or of medical diagnosis or aggravation 
of a neuropsychiatric disability.   See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Here, the Veteran's statements about 
insomnia or a neuropsychiatric disability starting in 2004 when 
he was diagnosed with prostate cancer are contradicted by the 
clinical record, including a diagnosis of anxiety neurosis in 
1978.  
 
The competent evidence weighs against a finding that the 
Veteran's insomnia or neuropsychiatric disability is proximately 
due to or the result of prostate cancer, status-post 
radiotherapy; and there is no evidence in the claims file showing 
a permanent worsening of the Veteran's insomnia due to his 
prostate cancer, which is currently in remission.

A clear preponderance of the evidence is against the Veteran's 
claim for service connection for insomnia or for a 
neuropsychiatric disability, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A disability rating in excess of 20 percent for residuals of 
prostate cancer, status-post radiotherapy, for the period from 
April 1, 2006, through August 9, 2006, is denied.

A disability rating in excess of 40 percent for residuals of 
prostate cancer, status-post radiotherapy, for the period from 
August 10, 2006, is denied.

An initial disability rating in excess of 30 percent for 
radiation proctitis is denied.

Service connection for insomnia and/or neuropsychiatric 
disability is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


